 

Technology Usage and Contribution Agreement

 

Between

 

ZHANGJIAGANG CHEMICAL MACHINERY CO., LTD.

 

and

 

SES ASIA TECHNOLOGIES, LIMITED.

 

Related to the Joint Venture Contract between

 

Zhangjiagang Chemical &Machinery Co., Ltd.

And

SES Asia Technologies, LIMITED.

 

Dated 14 February 2014

 

 

 

 

TABLE OF CONTENTS

 



1. Definitions 3 2. SESHK’s Contribution to the Registered Capital of the
Company 5 3. Contribution Schedule and Handover 7 4. SESHK’s Guarantee 7 5.
Exclusivity 8 6. Improvements 9 7. Operation of the Company 9 8. Marks 12 9.
SESHK Additional Services and Technology Implementation 15 10. Protection of
Intellectual Property Rights 16 11. Assignment 16 12. Default and Termination 17
13. Indemnification 18 14. Notice 18 15. Confidentiality 19 16. Miscellaneous 20

 

2

 

 

Technology Usage and Contribution Agreement

 

THIS TECHNOLOGY USAGE AND CONTRIBUTION AGREEMENT (this “Agreement”) is made by
and between SES Asia Technologies, Ltd. (“SESHK”) and the Zhangjiagang Chemical
Machinery Co., Ltd (“ZCM”) in relation to the establishment of in ZCM-SES
Sino-US Clean Energy Technologies Co., Ltd. (the “Company”). SESHK and ZCM are
each herein referred to as a “Party” and collectively as the “Parties.”

 

WHEREAS, Synthesis Energy Systems Technologies LLC. (“SEST”) is the party to a
license agreement with the Gas Technology Institute (the “GTI Agreement”) to
license and sub-license the GTI U-Gas® technology;

 

WHEREAS, the U-Gas® technology has been further improved and modified by SEST
and its Affiliates and SEST owns 100% of the SES Intellectual Property for these
improvements and modifications and such improvements and modifications have been
achieved by SEST and its Affiliates through (i)development, investment in and
implementation of two commercial projects in China;(ii) numerous technical
engineering studies and additional Know-How; and (iii) extensive global customer
development for potential project licenses. Before the Establishment Date, SESHK
has 100% proprietary rights and authorization of the SGT to be contributed to
the Company by it.

 

WHEREAS, SESHK and ZCM entered into a Sino-foreign equity joint venture contract
to establish the Company on January 23, 2014 (the “Contract”), with the goal of
establishing the SGT as the leading gasification technology in China;

 

WHEREAS, in furtherance of such goal, through this Agreement, SESHK is providing
the Company with certain exclusive manufacturing and operation rights relating
to the SGT in the Territory under the Contract as its contribution to the
registered capital of the Company as agreed by SESHK and ZCM.

 

NOW, THEREFORE in view of the foregoing premises and in consideration of the
mutual promises and covenants contained in this Agreement, SESHK and ZCM agree
as follows.

 

1.Definitions

 

The following words and phrases will have the meanings set forth below where
used herein with initial capital letters. Capitalized terms used but not defined
herein shall have the meaning given such term in the Contract.

 

1.1“Confidential Information” has the meaning set forth under the Contract.

 

1.2“Effective Date” has the meaning as set out in the JV Contract.

 

1.3“License Fee” means a royalty based on the daily capacity of Syngas for which
a Project is to be designed under a PSA.

 



3

 

 

1.4“Marks” means the marks listed in Annex B as well as any other trademark or
service mark owned by, created by, or licensed to SESHK or its Affiliates and/or
ZCM and/or the Company.

 

1.5“Project” means a third party project that is, in whole or in part, intended
to use or utilize the SGT for the production of SGT related chemicals through
the purchase of a valid and binding PSA.

 

1.6“Project Sublicense Agreement” or “PSA” means an agreement that includes the
necessary technology sublicenses from the Company that are necessary for the
operation of a Project in the Territory, under which the Company is the
sub-licensor. The PSA will be subject to amendment per the customer’s
requirements according Section 7.10 below. The sample PSA attached as Annex 5 of
the Contract shall serve as reference and may be subject to amendments as per
the requirements of the client in practices provided that the SGT is protected
and will be upheld during the implementation of the Project.

 

1.7“Proprietary Information” includes, without limitation, any and all drawings,
plans, designs, material specifications, dimensions, tolerances, processes,
prototypes, assembly procedures, quality control procedures, and other technical
information, data and know-how.

 

1.8“SES Intellectual Property” means the patents and patent applications listed
in Annex A as well as any other patent, patent application, copyright,
copyrightable work, registered design, invention, Improvement, trade secret,
know-how, Proprietary Information, or other intellectual property rights owned
by, created by, or licensed to SESHK and related to the SGT, which includes,
inter alia, the SGT and the Know-How. These intellectual properties shall be
listed in Annex C on the effective date of this Agreement.

 

1.9“SGT” shall include the collection of SES Intellectual Property, Know-How,
trade secrets and methods developed by SESHK’s Affiliates for its advanced
fluidized bed gasification technology. The SGT has been extensively developed
since 2004 and was initially based upon the U-Gas® technology licensed by SESHK
and its Affiliates from GTI, and which has been further developed through
additional improvements, Know-How and patents developed by SESHK’s Affiliates
through industry experience of SESHK’s Affiliates from developing, designing and
operating projects in China and from designs by or for SESHK and its Affiliates
in their development of projects globally. The SGT is one of the most advanced
gasification technologies, which has been commercialized through the
construction and operation of industrial projects to be reliable,
environmentally-friendly, economically feasible, sustainable and in conformity
with China’s energy independence policy and energy strategies. SGT is a part of
the equity contribution of SESHK as described in the Agreement. Before the
Establishment date SESHK has 100% proprietary rights and authorization of the
SGT to be contributed to the Company. And any improvement after the Company is
established and developed by the Company belong to the Company, as described in
this Agreement.

 



4

 

 

1.10“SGT Feedstock” shall mean low quality coal (a coal with a heating value of
less than4,000 kcal/kg or in excess of 20% ash or in excess of 20% total
moisture), coal waste materials, renewable fuels such as biomass, refuse derived
fuels, and municipal waste, or any mixture of the above (coal shall not be less
than 60%), or other carbonaceous materials as mutually agreed which may be
converted into Syngas via the SGT.

 

1.11“Sub-license Royalty To GTI” shall mean ***% of the license fee subtracted
from any license fee received by the Company under any licensed project for
payment to be paid to GTI, pursuant to the legally effective agreement between
SEST and GTI, after the Company obtains the exclusive SGT rights in the
Territory.

 

1.12“Synthesis Gas” or “Syngas” means a mixture of CO, H2, CH4 and CO2 produced
using the SGT process. Syngas capacity from the SGT may be licensed as a defined
daily quantity of CO + H2 or CO + H2 + CH4, the details of which must be spelled
out in a Project Sublicense Agreement.

 

2.SESHK’s Contribution to the Registered Capital of the Company

 

*** This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

5

 

 

2.1Subject to the terms set out by the Contract and for the purpose of the
Company to achieve its business objective and obtain exclusive authorization of
the SGT within the Territory, SESHK undertakes, as its contribution to the
registered capital of the Company, to fully authorize and grant to the Company
the full access to and authorization for the SGT as follows:

 

(a)grant site specific PSAs to third parties for the purpose of enabling such
third parties to operate their Project(s) to supply a defined capacity of Syngas
that is produced using the SGT;

 

(b)use the SES Marks for the SGT Proprietary Equipment and Services that utilize
SES Intellectual Property including the SGT and in accordance with the
requirements of this Agreement;

 

(c)engineer and/or design processes that utilize SES Intellectual Property
including the SGT and provide such process designs exclusively through PDPs for
Projects holding a valid, binding PSA pursuant to this Agreement;

 

(d)provide Services for Projects holding a valid and binding PSA pursuant to
this Agreement;

 

(e)take over the development of Projects in the Territory that have previously
been developed by SESHK and its Affiliates as shown in Annex C, which may use
the SGT, and for which SESHK and its Affiliates shall, upon the Effective Date,
forgo the relevant sales activities according to the terms agreed by the
Parties.

 

2.2Subject to the terms of the Contract, the above granting by SESHK of the
relevant exclusive rights and authorizations and the access to the SGT within
the Territory, and others as may be mutually agreed, shall be equivalent to RMB
53,800,000 (in Words: Renminbi fifty-three million eight hundred thousand),
according to an appraisal by a legally formed appraisal company in accordance
with the relevant appraisal regulations in the PRC, representing thirty-five
(35%) percent of the total registered capital of the Company. Both Parties
confirm that the value of such appraisal will not be affected due to any future
factors.

 

6

 

 

3.Contribution Schedule and Handover

 

3.1SESHK shall make the above contributions to the registered capital of the
Company within thirty (30) days of the issuance of the business license of the
Company.

3.2The Company shall confirm the completion of the contribution of SESHK
following due completion of the activities set forth above in Section 3.1 by
issuing a written certificate of contribution to SESHK.

3.3SESHK shall assist the Company for the filing of SGT related documents
(including copies of patents) as described in this TUCA.

 

4.SES HK’s Guarantee

 

4.1SESHK warrants that the Company shall be the exclusive operational entity for
businesses relating to the SGT within the Territory during the term of this
Agreement and no other entities and/or individuals, including SESHK and its
Affiliates, shall conduct any SGT related operational business (excluding the
existing ZZ Plant and Yima Plant as well as equity investments solely developed
by SESHK or its Affiliates in the Territory, which shall obtain authorization
for the usage of the SGT or any SGT Proprietary Equipment from the Company)
within the Territory. During the Joint Venture Term, if the Company loses the
exclusivity of the SGT usage rights due to reasons attributable to a breach by
SESHK of its warranties under the Contract, in addition to compensation of any
losses to ZCM pursuant to the relevant legal requirement, the actual profits of
the Projects undertaken by SESHK in violation of such exclusivity shall be paid
unconditionally to ZCM by SESHK.

 

4.2SESHK warrants that the exclusive usage rights of the SGT which it has
granted to the Company are legitimate and continuously existing. During the Term
of the Company, all legal disputes arising due to the license between SESHK and
its Affiliates and GTI shall have nothing to do with ZCM/the Company and shall
be handled by and be the responsibility of SESHK.

 

4.3SESHK shall be responsible for the completeness and reliability of the SGT
contributed to the Company for projects similar to the ZZ Plant and Yima Plant.
SESHK shall guarantee that the SGT has the ability to meet the performance and
operational needs of actual Project in an economic and environmentally sound
manner. For the PDP design for Projects similar to the ZZ Plant and Yima Plant,
the Company will not be required to pay any expenses and fees to SESHK.

 

4.4SESHK undertakes to provide the Company with all the SGT Know-How and
technical data as described under Annex 2 to the Contract. For 0.2MPa and
1.0PMPa Projects similar to the ZZ Plant and/or Yima Plant (new technology
excluded), SESHK shall be responsible for the various guaranteed technology
performance parameters under the PSA for the Project. SESHK shall guarantee the
Company’s capability to produce complete designs and guaranteed performance for
the SGT (similar to ZZ Plant and/or Yima Plant), and SESHK will bear the costs
of support and assistance by SESHK and its Affiliates and/or its partners if
needed. After the Company has completed two Projects (similar to ZZ Plant and/or
Yima Plant) and once these Projects have achieved their required guaranteed
technology performance parameters, SESHK shall not be required to continue
providing such guarantees or support or assistance thereafter as the Company
shall be deemed to be fully capable.

 

7

 

 

4.5SESHK shall be responsible for training any technical personnel of the
Company free of charge (excluding process training for Projects not similar to
ZZ Plant and Yima Plant) until (i) the employees of the Company are capable of
independent technical work; or (ii) the conclusion of the first two (2) years of
the Company’s operation.

 

4.6SESHK shall provide written documents listing all the SGT related proprietary
technology, Know-How and technical data (as set forth under Annex 2 to the
Contract) currently owned by it upon the effective date of this Agreement. With
regard to any improvement made by the Company after its establishment including
patent and proprietary technology, etc., it is agreed as follows: the ownership
of the items listed under the Annex 2 to the Contract shall belong to SESHK,
while all technical Improvements independently developed by the Company after
the establishment of the Company shall be owned by the Company subject to
Section 6.

 

5.Exclusivity

 

5.1The exclusive rights contributed by SESHK to the Company under this Agreement
and the exclusive cooperation between SESHK and ZCM via the establishment and
the operation of the Company shall be subject to the rights and obligations set
out in this Agreement. During the Joint Venture Term, any SGT related market
development activities within the Territory shall be executed by the Company
unless otherwise agreed by SESHK and ZCM, excluding pure equity investment
projects independently developed by SESHK or its Affiliates where, however, the
production and sale of SGT Proprietary Equipment and technology license shall be
sourced from the Company.

 

5.2The Company shall set up a project reporting mechanism within one (1) month
of its establishment, by which, any Projects of the Company will be reported to
SESHK, and thereafter SESHK shall report such information to GTI according to
the agreement executed between SESHK and GTI.

 

5.3Within the term of the Company, the Company shall be the exclusive legal
entity in the Territory for the development and implementation of gasification
technology that uses SGT Feedstock. ZCM or the Company, alone or together, shall
not engage in any market activities for any SGT projects outside the Territory,
nor establish joint ventures or other entities. If ZCM or the Company receives
formal quotation requests in writing from outside the Territory for any similar
SGT project, it shall notify SESHK in writing immediately, and SESHK may agree
to develop such project together with the Company. After the early termination
of the Company, if ZCM desires to engage in similar SGT development, it must
obtain SESHK’s written consent under mutually agreeable terms. After the
expiration of the Company, both Parties shall proceed as mutually agreed.

 

5.4Within the Territory, SESHK or its Affiliates may pursue and develop equity
investment projects for SESHK or its Affiliates. If such project to be developed
for equity investment by SES or its Affiliates shall use the SGT, such use must
be licensed through the Company for implementation of the SGT and/or equipment
sale.

 

8

 

 

5.5The Parties agree as follows with respect to the right of exclusivity as
granted to the Company within the Territory:

 

(a)Without prejudice to Section 5.4 above, SEST and its Affiliate shall transfer
its sales and development effort for Projects carried on by it in Indonesia,
Vietnam, the Philippines, Mongolia and Malaysia as provided in Annex D hereto
before the establishment of the Company and transfer such Projects to the
Company within ninety (90) days of the Effective Date. All pre-transaction costs
for the above Project development will be settled by negotiation between the
Company and SESHK;

 

(b)Within the first five (5) years of the establishment of the Company, if no
SGT Project has been substantially developed in Indonesia, Vietnam, the
Philippines, Mongolia, or Malaysia, the Parties shall negotiate the cancellation
of the exclusivity to the Company in these countries.

 

6.Improvements

 

6.1If any Party, the Company, or its Affiliates should make, or acquire, any
Improvements, whether patentable or not, relating to the SGT then such Party or
the Company hereby grants to the other Party or the Company for the term of this
Agreement, an irrevocable, non-exclusive, royalty-free right to use or license
such Improvements. Each Party and the Company hereby agrees to disclose to the
other Party or the Company any Improvements and the nature and manner of
applying and utilizing such Improvements within three (3) months of discovery of
the Improvement. All such Improvements disclosed shall become and thereafter be
a part of the SGT and both Parties and the Company shall have the same rights,
licenses and obligations with respect to the Improvement. ZCM’s use of the
Improvements is limited to the manufacturing of the SGT Proprietary Equipment
and is not extended to any other business unrelated to the SGT Proprietary
Equipment.

 

6.2During the Term of the Contract, the Company shall have all rights to the
Improvements within the Territory, while SESHK shall have all rights to the
Improvements outside the Territory. The Company shall secure patents for any
Improvements within the Territory if practical. SESHK or Affiliates of SESHK
shall secure patent for Company Improvements outside the Territory for their
protection.

 

7.Operation of the Company

 

7.1Pursuant to Section 2.1 above, the Company grants SGT sublicenses to
Projects. The Company will grant site specific PSAs, sell SGT Proprietary
Equipment, and provide Services to third parties in the Territory for the
purpose of enabling such third parties to use the SGT for Projects.

 

7.2Each PSA for a Project will include a License Fee which is royalty based
according to the daily capacity of Syngas for which the Project is to be
designed. The Company will use all reasonable commercial efforts to maximize the
License Fee for each PSA. License Fees will be based on Syngas capacity and will
utilize the following calculation method where *** = *** per ***; *** = *** and
*** = ***:

 

*** This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

9

 

 

License Fee = ***

 

7.3The Company management will determine the maximum SGT license fee achievable
for each Project based on the market application, country, competition and SGT
technology differentiation and advantages.

 

7.4The Company will pay to SESHK, *** of the License Fees received for each PSA
for the purpose of enabling SEST to fulfill its obligation of paying GTI the
Sub-license Royalty. Payments of the License Fees whether in its entirety or in
installments set forth in the PSA will be directly paid within fifteen (15) days
of receipt of the License Fees by the Company to SESHK and through SESHK to GTI
pursuant to the GTI Agreement. Within fifteen (15) days after the Company has
made such payments, SESHK shall provide the Company proof of payment to GTI.

 

7.5All amounts payable related to the Sublicense Royalty to GTI under a project,
after such amounts have been examined and verified by the Company, and after
paying the withholding taxes and other relevant expenses in accordance with
applicable legal requirements and deducted therefrom by the Company, shall be
paid by the Company to SESHK. Any amounts not timely paid shall be subject to an
interest charge of the average of the daily prime rate of Citibank (New York) at
the close of each day’s business, plus two percent (2%) per annum beginning on
the day when such payment has become due and continuing until the day when such
payment is made. Notwithstanding this Paragraph, failure to make any payment on
or before its due date shall be a default by the Company for purposes of Section
12hereof.

 

7.6All amounts specified in this Agreement related to a PSA are in U.S. Dollars
and shall be paid in U.S. Dollars and be remitted, preferably by wire transfer,
to SESHK upon ten (10) days prior written notice thereof to the Company.

 

7.7Each PSA will require that a Project have a PDP and must purchase its SGT
Proprietary Equipment and Technical Services from the Company for which the
price and terms will be defined in separate agreements for PDP, equipment sales
and technical services or as a part of an overall packaged offering.

 

7.8For the avoidance of doubt, no project, customer or any third party may be
sold a PDP, SGT Proprietary Equipment or Services by the Company without a
valid, binding PSA in place first with such third party, except in the instance
of providing preliminary technical proposals to customers for market development
purposes.

 

7.9A list of potential Projects under development by the Company must be
maintained and submitted to SESHK quarterly for inclusion in SESHK’s quarterly
submittal to GTI, and SES HK’s and GTI’s consent for such Projects shall not be
unreasonably rejected.

 

*** This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

10

 

  

7.10PSA must substantially follow the standard form of License Agreement
provided in Annex 5 of the Contract. Any material modifications to the standard
form of License Agreement must be mutually agreed by the Parties. Each PSA must
include (i) terms requiring the automatic assignment of the PSA to SESHK upon
termination of this Agreement, and (ii) confidentiality terms at least as
restrictive as those in this Agreement. The terms and conditions for the above
assignment will be negotiated and agreed separately.

 

7.11A copy of an executed PSA must be provided to SESHK in English and Chinese.
SESHK will provide copies of this information to GTI per the terms of the GTI
Agreement.

 

7.12The engineering works (including but not limited to PDPs, basis for design,
CDPs, process flow diagrams (PFDs), piping and instrumentation diagrams (P&IDs),
Proprietary Equipment data sheets, control and safety system logic, start-up and
operating procedures and material selection guide) prepared by the Company must
be submitted to SESHK for examination and approval for conformity to SESHK
standards before being delivered to customers and applied to projects. The
Company will submit all engineering works at least three weeks prior to the date
that approval is needed. Notification of the expected submission dated for
documents needing review will be submitted to SESHK upon execution of a PSA
and/or PDP agreement by the Company.

 

Alternatively the Company and SESHK may establish reviews of works in progress
based on mutually agreeable terms in order to facilitate speedy completion of
deliverables while maintaining quality standards. If SESHK determines the
relevant engineering works do not meet expectations, SESHK shall identify the
issues for modification by the Company.

 

7.13Copies of all technology works in progress, patents and patent disclosures,
studies, feasibility study reports, and PDPs of the Company shall be transmitted
to SESHK upon completion of the relevant work or Project. Meanwhile, copies of
all technology works in progress, patents and patent disclosures, studies,
feasibility study reports and PDPs of SESHK and its Affiliates outside the
Territory, shall be transmitted to the Company upon completion of the relevant
work or Project.

 



11

 

 

8.Marks

 

8.1The Company’s marks shall be unanimously approved by the Board after the
Company’s establishment, which could be “SESHK mark and/or ZCM mark and/or other
mark”. The Company shall be entitled to apply for registration of any trademarks
of the Company in both Chinese and English for the use of such trademarks on any
goods, products, equipment, advertising and promotional items within the
Territory.

 

8.2SESHK and/or ZCM will provide the Company with the SGT and/or ZCM related
trademarks for the development of the business of the Company. SESHK and/or ZCM
will retain all ownership of their respective trademarks and grant the Company a
royalty free license for those trademarks as long as and to the extent necessary
for the Company to fulfill its operation purposes under this Agreement.

 

8.3All SGT and SGT Proprietary Equipment to be marketed by the Company shall
bear the SESHK and/or ZCM brand(s) for the SGT and SGT proprietary equipment.
The Company may have another SESHK and/or ZCM-related brand if so unanimously
approved by the Board.

 

8.4The Company acknowledges the validity of the Marks and the relevant Party’s
sole and exclusive right, title and interest in and to the Marks, including the
right to register or to have registered the Marks, and such relevant Party’s own
and control all of the goodwill associated with their respective Marks and such
goodwill shall remain at all times the sole and exclusive property of the
relevant Party. Apart from its rights under this Agreement, the Company will not
acquire any right, title or interest in the Marks during or after the Term. The
Company recognizes the great value of the publicity and goodwill associated with
the Marks and acknowledges that such goodwill exclusively belongs to the
relevant Party and that the Company's use of the Marks will inure solely for the
benefit of the Company.

 

8.5The Company acknowledges that the maintenance of SESHK/ZCM’s quality
standards for services and products which bear the Marks are material conditions
of this Agreement and that SESHK and/or ZCM is relying upon the Company's
representation and warranty that they will use the Marks only in a manner
approved by SESHK and/or ZCM and consistent with such quality standards. Without
limitation on the foregoing, The Company agrees that it shall comply with each
of the following (collectively, “SESHK/ZCM Standards”):

 

(a)The Company agrees that it will use reasonable efforts to comply with all
conditions set forth in writing from time-to-time by SESHK and/or ZCM with
respect to the style, appearance and manner of use of the Marks. In addition,
upon SESHK and/or ZCM's request, the Company shall place all notices reasonably
acceptable to SESHK and/or ZCM on any Mark usage and any marketing, advertising,
or promotional materials bearing the Marks to identify the licensed use under
this Agreement and the proprietary rights of SESHK and/or ZCM in such Marks;

 



12

 

 

(b)All marketing, advertising and promotional material shall be subject to
review from time to time by SESHK and/or ZCM with respect to, but not limited
to, content, style, appearance, and composition;

 

(c)The Company will use and display the Marks only in a form and style which
does not defame, disparage, dilute, place in a bad light, or otherwise injure
SESHK and/or ZCM, any Affiliate of SESHK and/or ZCM, or any owner, officer, or
director of SES or any of their respective Affiliates;

 

(d)The Company will not represent in any manner that it has any ownership
interest in the SESHK and/or ZCM Marks or any goodwill associated therein. The
Company will not represent in any manner that it has any rights in or to the
Marks other than as set forth in this Agreement;

 

(e)The Company further agrees that it will not apply for nor seek to obtain
trademarks, service marks, registrations or any other property rights in the
Marks;

 

(f)The Company agrees that if the Company receives knowledge of any usage or
exploitation of the Marks, or of other confusingly similar mark, by any person
or entity other than the Company or SESHK and/or ZCM, and if the Company has a
belief that such use is not approved by SESHK and/or ZCM, then the Company will
promptly notify SESHK and/or ZCM in writing and shall assist SESHK and/or ZCM in
any enforcement action SESHK and/or ZCM may elect to bring in its sole and
absolute discretion; and

 

(g)The Company shall undertake any corrective actions requested by SESHK and/or
ZCM in order to comply with SESHK-ZCM’s Quality Standards in a timely and
professional manner and shall provide SESHK and/or ZCM with such evidence of
compliance as SESHK and/or ZCM may reasonably request.

 

8.6The Company agrees that:

 

(a)During the Term and thereafter, The Company will not attack any of the Marks,
trade names, domain names or other intellectual property rights pertaining to
the Marks in the Territory or anywhere in the world, and will not aid or assist
any third person or entity in doing so;

 

13

 

 

(b)The Company will not harm, misuse or bring into dispute the Marks in the
Territory or anywhere in the world;

 

(c)The Company will use and exploit the Marks only in accordance with the terms
and intentions of this Agreement; and

 

(d)The Company will comply with all laws and regulations relating or pertaining
to the use or exploitation of the Marks and shall maintain SESHK/ZCM’s Quality
Standards for the goods and services provided by the Company which bear, are
related to or are otherwise in connection with the Marks, and shall further
comply with any regulatory agencies which have jurisdiction over the Marks.

 

(e)The Company’s use of the Marks will be subject to SESHK approval and be in
accordance to SESHK/ZCM Standards.

 

8.7As of the establishment date of the Company, both Parties have 100% ownership
to the Marks as listed in Annex B. After the establishment of the Company, the
marks developed by the Company shall be 100% owned by the Company.

 

14

 

 

9.SESHK Additional Services and Technology Implementation

 

9.1Subject to the terms and conditions as set forth under the Contract and this
Agreement, SESHK will provide design and engineering reviews for the benefit of
the Company and SESHK will supply technical services to the Company to enable
the Company to deliver PDPs to Qualified Projects that license the SGT from the
Company.

 

9.2SESHK will provide timely review of PDPs and equipment designs to assure they
meet SGT quality standards and will perform as required.

 

9.3SESHK will provide to the Company engineers who are experienced in and
capable of preparation of PDPs as its employees and will be responsible for the
PDP design work. SESHK shall second one senior technical expatriate engineer
with significant experience with the SGT to the Company through the first
anniversary of the Effective Date to serve as the Company’s chief technology
officer (“Company CTO”). The Company shall pay the salaries of the above
Seconded Personnel.

 

9.4SESHK will provide necessary support and training to the Company’s employees
in accordance with the plan as developed and implemented by SESHK and the
Company on a mutually agreed basis, to enable the Company to complete the PDPs
in accordance with Section 2.1, Section 7.7 and Section 7.12.The Company will
pay SESHK its actual costs for such support and training, except for projects
similar to ZZ Plant and Yima Plant which will be provided free of charge by
SESHK.

 

9.5SESHK will provide the Critical Design Parameters free of charge for every
Project which implements the SGT.

 

9.6SESHK will provide technical support, as reasonably requested by the Company,
in connection with preparation of PDPs, start-up and commissioning for Projects.
The Company will pay SESHK its actual costs for such support, except for
projects similar to ZZ Plant and Yima Plant which will be provided free of
charge by SESHK.

 

9.7SESHK will assist the Company to obtain access to the GTI and other third
party testing facilities, with costs fully reimbursed by the Company, if
applicable.

 

15

 

 

10.Protection of Intellectual Property Rights

 

10.1The Parties will establish a joint Intellectual Property Committee with two
(2) members from the Company and two (2) members from SESHK. This committee
shall review all Improvements and intellectual property protection measures
annually to develop recommended patent disclosure measures to protect all types
of SGT and Improvements and shall make such recommendation to the Company Board
on an annual basis.

 

10.2The Parties shall inform each other immediately of any infringements,
misuse, or misappropriations of any portion of the SGT in the Territory.

 

10.3SESHK and the Company shall both be entitled to take action against
infringers either separately or jointly in the enforcement of rights related to
the SGT, Know-How and Improvements in the Territory. Any enforcement conducted
by the Company or SESHK shall be at their own expense. If action is taken
jointly then the costs shall be shared equally or as otherwise agreed by the
Parties. The Parties shall assist each other with reasonable efforts in such
actions. In the event of an enforcement action taken by the Parties jointly,
SESHK and the Company may enter into a separate agreement related to the
allocation of the reimbursement based on their respective losses suffered.

 

10.4The Company/SESHK shall protect the SES Intellectual Property/SGT, the
Know-How and Improvements/Company Improvements in any form, including
calculations, methodologies, software, spreadsheets, computer programs and
mathematical algorithms which generally fall into the category of trade secrets
and/or Confidential Information and shall never publish or patent such
information without the written joint consent of the Company and SESHK. Such SES
Intellectual Property/SGT, the Know-How and Improvements/Company Improvements
shall be protected and secured as sensitive Confidential Information of the
Company and SESHK. The Company/SESHK must take all efforts to limit such trade
secrets to only those Working Personnel and Management Personnel who must use
the information to conduct the business of the Company. The Company/SESHK must
restrict all access or ability to photocopy or make electronic copies of such
trade secrets and/or Confidential Information. Any violation of the aforesaid
shall constitute a material breach of this Agreement and therefore lead to its
termination.

 

11.Assignment

 

11.1This Agreement shall be binding upon the Parties hereto and the successors
to substantially the entire assets and business of the respective Parties
hereto. This Agreement shall not otherwise be assignable by either Party without
the prior written consent of the other Party; provided, however, this Agreement
shall be assignable by either Party to a successor to substantially all of the
assets and business of such Party, provided such successor is not a competitor
of SESHK/ZCM. Any and all assignments of this Agreement or of any interests
therein not made in accordance with this section shall be void.

 

16

 

 

11.2The Parties acknowledge that the damage or loss that would be caused by a
breach of this Agreement would be difficult, if not impossible, to quantify, and
accordingly, notwithstanding Section 16.2, each Party and its Affiliates shall
be entitled to specific performance to compel compliance with the provisions of
this Agreement.

 

12.Default and Termination

 

12.1Term. The term of this Agreement shall commence on the Effective Date of the
Company and shall continue for twenty (20) years or until any such time the
Contract is terminated or liquidation procedures for the Company are commenced
pursuant to the Contract, or there is any other termination in accordance with
this section. This Agreement can be renewed or terminated upon mutual written
consent of the Parties.

 

12.2Suspension. In the event of a dispute between the Parties, both Parties
shall continue the performance of this Agreement in all aspects. Notwithstanding
the foregoing, if such dispute poses significant adverse impact on the
performance of this Agreement in all aspects, either Party may suspend the
performance of this Agreement.

 

12.3Termination Following Breach. If either Party shall be in default of, or
otherwise breaches, any obligation hereunder, resulting in a failure to achieve
the purpose of the Contract or this Agreement by the other Party, then the other
Party may give written notice to the defaulting Party specifying the claimed
particulars of such default and in the event the defaulting Party shall not have
remedied such default within ten (10) days in the case of a monetary default,
and thirty (30) days for a non-monetary default, after the date of such notice
(or such a longer period of time to be approved in the sole discretion of, and
in writing by, the non-defaulting Party, if such failure is capable of being
cured and the defaulting Party is proceeding diligently to cure such default),
the non-defaulting Party shall have the right thereafter to immediately
terminate this Agreement by giving written notice to the defaulting Party to
that effect.

 

12.4Termination Following Insolvency or Bankruptcy. This Agreement shall
terminate immediately and automatically upon the act of the Company admitting in
writing its inability to pay its debts generally as they become due, filing a
petition in bankruptcy or under any other insolvency act, making an assignment
for the benefit of creditors, or upon a petition in bankruptcy, or for the
appointment of a receiver being filed against it, failing to have the petition
or appointment dismissed or vacated within sixty (60) days from the date
thereof.

 

12.5Implications of Termination. Except as otherwise expressly provided, any
termination of this Agreement shall not release a Party from any claim of the
other Party accrued hereunder prior to the effective date of such termination.

 

12.6Survival. The obligations of the Parties pursuant to Section8 and Sections
10 through 15of this Agreement shall survive any termination of this Agreement.

 



17

 

 

13.Indemnification

 

The Company agrees to hold harmless, defend, and indemnify SESHK and its
managerial staff, directors, employees, agents, Affiliates, successors and
assigns (the “SESHK Indemnified Parties”) from any and all claims, causes of
action, losses, costs, injuries or deaths, liabilities, damages and any and all
expenses, including and without limitation to reasonable attorney’s fees,
incurred by SESHK Indemnified Parties, or the expenses and fees arising out of
or relating to any of the follows:

 

(a)any misrepresentation or false warranty made by the Company in this
Agreement;

 

(b)any use or misuse of the SGT; and

 

(c)any infringement or claimed infringement of any aspect of the SGT upon the
intellectual property rights of any third party. Such indemnification obligation
shall be effective throughout the Term of this Agreement, and shall survive the
termination or expiration of this Agreement.

 

14.Notice

 

14.1Addresses. The addresses of the Parties hereto are as follows, but either
Party may change its address for the purpose of this Agreement by notice in
writing to the other Party:

 

ZCM:

 

No. 20 Chengyang Road, Houcheng, Jingang Town, Zhangjiagang City, Jiangsu
Province, 215631, PRC

 

Attention: XU, Ye

 

Telephone No:0512-5673-9008

 

Facsimile No.: 0512-5673-9009

 

SESHK:

 

7/F., Bonham Centre 79-85 Bonham Strand, Sheung Wan

 

Attention: ROBERT WAYNE RIGDON

 

Telephone No: 001-(713) 579-0600



18

 

 

14.2In the event notices, statements, payments received under this Agreement by
a Party hereto are sent by certified or registered mail to the Party entitled
thereto at the address provided for in this Agreement, they shall be deemed to
have been given or made as of the date so mailed, and if sent by wire then as of
the date transferred.

 

15.Confidentiality

 

15.1Except as hereinafter provided, the provisions of this Agreement and all
information or documents which come into the possession of the Company, or its
Affiliates, in connection with the performance hereof, and any other
Confidential Information, may not be communicated to third parties without
mutual consent by both Parties. However, the Company shall have the right to
disclose such provisions, information or document without mutual consent:

 

(a)to Affiliates of the Company or their employees, provided such disclosure is
solely to assist such person in performing the functions for which they were
engaged in connection with any Project, and such persons undertake to keep such
information or documents under terms of confidentiality equivalent to this
Section 15, and provided further that a list of such persons receiving
information pursuant to this section is provided to both Parties and is updated
at least every thirty (30) days;

 

(b)to legal counsel, accountants, financial advisers, lenders, other
professional consultants, and insurance underwriters for a Party, provided such
disclosure is solely to assist such person in performing the functions for which
they were engaged in connection with any Project, and such persons undertake to
keep such information or documents under terms of confidentiality equivalent to
this Section 15;

 

(c)if required by any court of law or any law, rule, or regulation having
jurisdiction over a Party, or if requested or required by an agency of any
government having or asserting jurisdiction over a Party, and having or
asserting authority to require such disclosure in accordance with that authority
or pursuant to the rules of any recognized stock exchange or agency established
in connection therewith, provided, that a Party making such a required
disclosure shall make good faith efforts to advise the other Party of the same
as soon as reasonably practicable, and shall make reasonable efforts to secure
protective treatment for the disclosed information and with respect to any
disclosure requirements of any recognized stock exchange, shall cooperate with
the non-disclosing Party regarding the information to be disclosed;

 

(d)to the extent any such information or document has (i) been independently
developed by the Company, (ii) has been acquired from a third party who has no
obligation of confidentiality or non-use in regards to the SGT, or (iii) entered
the public domain other than through the fault or negligence of any Party
hereto(for this purpose any disclosure by a person contemplated by Section
15.1(a) shall be deemed to be the fault or negligence of such Party); and

 

19

 

 

(e)to an arbitration tribunal in connection with resolution of a dispute under
this Agreement.

 

15.2The confidentiality obligations of third parties who receive any information
pursuant to Section 15.1 shall be set forth in a non-disclosure agreement
between the Company and such third party substantially similar to the standard
non-disclosure agreement attached as Annex D hereto. The confidentiality
obligations set forth in such non-disclosure agreement shall expressly survive
the termination or expiration of the agreement. A fully executed of such
non-disclosure agreement shall be provided to SESHK by the Company.

 

15.3The Parties acknowledge and agree both Parties have entered into the
Agreement under the condition that the SGT, the Know-How and all other relevant
intellectual property will be protected by the Parties and the Company, and that
the Parties and the Company shall protect all Confidential Information related
to the SGT, Improvements and Know-How, and any Confidential Information of the
Parties, and ensure that all such information is not transmitted to third
parties and all SGT Confidential Information is returned to SESHK at the end of
the Term, and all ZCM Confidential Information is returned to ZCM at the end of
the Term or upon liquidation of the Company and is not used by ZCM or the
Company except as specifically authorized under this Agreement. The Parties
agree that the default on confidential obligation may constitute material breach
of this Agreement, and thus result in termination of this Agreement, except,
however, SGT related Confidential Information obtained by any third party not by
reason attribute to a breach by the Company or a Party.

 

16.Miscellaneous

 

16.1Each party represents and warrants to the other that:

 

(a)it is an entity duly formed, validly existing, and in good standing and has
all requisite power and authority to make, execute and deliver this Agreement
and to consummate the transactions contemplated herein;

 

(b)the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, have been duly approved
and authorized by all necessary corporate actions on its behalf;

 

20

 

 

(c)neither the execution and delivery of this Agreement by it nor the
consummation by it of the transactions contemplated hereby, will constitute a
violation of, or be in conflict with: (i) any judgment, decree, order,
regulation or rule of any governmental authority; (ii) any law, regulation or
order of any governmental authority; or (iii) any agreement entered into with a
third party; and

 

(d)it has the full right to grant the rights, assignments and licenses granted
by it in this Agreement.

 

16.2All disputes arising out of this Agreement shall be settled in accordance to
Article 27 of the Contract.

 

16.3The validity and interpretation of this Agreement and the legal relations of
the Parties to it shall be governed by the published and publically available
laws, rules and regulations of China. If there are no published or publically
available Chinese laws, rules and regulations or international treaties or
conventions governing a particular matter, the then current general business
practices in China shall apply, to the extent that they are in conformity with
generally accepted international business practices and principles.

 

21

 

 

16.4Severability; Compliance with Law. If one or more provisions of this
Agreement should be held invalid for any reason whatsoever by any court,
administrative agency, or arbitration board, such provision or provisions shall
be severed from this Agreement and the remainder of the Agreement shall remain
in effect. None of the provisions of this Agreement shall be construed so as to
require the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any material statute, law
or ordinance, the latter shall prevail; but in such event the provision of this
Agreement affected shall be curtailed and limited only to the extent necessary
to bring it within the legal requirements and the remainder of the Agreement
shall remain in effect without modification. Each Party agrees to comply with
all applicable laws and regulations as well as appropriate business standards
when conducting activities under this Agreement. This obligation shall apply to
the activities of employees of such Party in their relations with employees of
the other Party, including, but not be limited to, establishing precautions to
prevent its employees from making, receiving, providing or offering any
substantial gifts, extravagant entertainment, payments, loans or other
considerations. Without limitation to the foregoing, each Party agrees that it
shall not furnish, deliver, or release the technology, services, software, or
commodities made available to it hereunder to any individual, entity, or
destination, or for any use, except in full accordance with all applicable laws,
regulations, and requirements of home countries (or districts) with respect to
export control and trade sanctions. Each Party will comply with all prohibitions
on transactions with or transfers to the nations or governments where the
parties located in or operated from, subject to comprehensive economic sanctions
of all home countries (or districts), and prohibitions on transactions with or
transfers to entities or individuals identified on the government’s List of
Specially Designated Nationals and Blocked Persons (relevant Bureau) and Denied
Persons List and Entity List (relevant Bureau) of the home countries
(districts). Each Party agrees and understands it shall be responsible for
ongoing compliance with all such applicable laws, regulations, and requirements.

 

16.5Entire Agreement. This Agreement (including all schedules and attachments,
which are a part hereof), and the Contract, embody the entire understanding
between SESHK and ZCM and any prior or contemporaneous representations,
warranties or arrangements between the Parties relating hereto, either oral or
written, are hereby superseded.

 

22

 

 

16.6Publicity. Neither Party will make any announcement of any kind, oral or
written, public or private, to any external party, including the media,
governments or financial institutions, regarding this Agreement without the
prior written consent of the other Party, except to the extent required by any
court of law or any law, rule, or regulation having jurisdiction over a Party,
or if requested or required by an agency of any government having or asserting
jurisdiction over a Party, and having or asserting authority to require such
disclosure in accordance with that authority or pursuant to the rules of any
recognized stock exchange or agency established in connection there with. In the
event that the Company mentions the U-GAS Process that is the subject matter of
this Agreement in writing in any press release or other promotional
documentation, the Company shall include the phrase “Licensed from Gas
Technology Institute and Synthesis Entergy Systems, Inc.” in said release or
promotional documentation.

 

16.7Headings. The headings in this Agreement are for informational purposes and
should not be construed as altering the terms of the Agreement.

 

16.8Independent Status of Parties. The Parties enter into this Agreement solely
on their own behalf and not on behalf of any other person or entity. No party is
a third party beneficiary of this Agreement. Each party shall act as an
independent contractor and shall not bind nor attempt to bind the other party to
any contract, or any performance of obligations outside of this Agreement.
Nothing contained or done under this Agreement shall be interpreted as
constituting either party the agent of the other in any sense of the term
whatsoever.

 

16.9Interpretation. The Chinese and English versions of this Agreement shall be
equally valid. The choice of words used in this Agreement shall be deemed to be
wording chosen by both Parties to express their mutual intent and agreement.
Each Party acknowledges that it has had adequate opportunity and bargaining
strength to review, negotiate, and revise this Agreement.

 

16.10Waiver. No waiver of any right or rights under this Agreement shall be of
any effect or binding upon either Party unless such waiver is in writing and is
signed by an authorized representative of the Party so waiving such right or
rights. Further, no waiver of any right or rights under this Agreement shall be
deemed a waiver of, acquiescence in or consent to any other breach or default
occurring at any time.

 

23

 

 

16.11Modification. No changes, alteration or amendment of this Agreement shall
be of any force or effect unless it is in writing, executed by authorized
representatives of both Parties and such writing expressly states that it is to
be an alteration or amendment of this Agreement.

 

16.12No Third Party Beneficiaries. Nothing in this Agreement is intended nor
shall it be construed to give any person, other than the Parties hereto and
their respective successors and permitted assigns, any right, remedy or claim
under or in respect of this Agreement or any provisions hereof.

 

16.13Remedies. The Parties acknowledges that money damages would be an
inadequate remedy for the damages of a Party arising from the breach of this
Agreement by the other Party. Therefore, the Parties agree that either Party
shall be entitled to other remedies, including injunction and specific
performance, in the event of any breach or threatened breach of the provisions
of this Agreement by the other Party.

 

Unless otherwise expressly provided in this Agreement, the rights and remedies
set forth in this Agreement are in addition to, and not in limitation of, other
rights and remedies under this Agreement or available at law, and the exercise,
or non-exercise of one right or remedy will not be deemed a waiver of any other
right or remedy.

 

16.14Force Majeure. Time and diligence of the Parties are of the essence to this
Agreement, it being understood that in the event of any act of God, war,
insurrection, strike or wildcat labor disturbance, or act or occurrence solely
outside the direction or control of the Parties, which occasions some delay, the
time periods set forth hereunder shall be extended for the duration of such act
or occurrence.

 

16.15After obtaining the business license of the Company, the Parties agree
hereby that the legal representative of the Company shall sign and stamp
hereunder on the signature page, so to confirm that SESHK has completed its
contribution to the Company, and the Company is bound by this Agreement.

 

16.16This Agreement is an appendix to the JV Contract and is a necessary
supplement to the Contract. This Agreement and the Contract shall have the same
legal effect.

 

24

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.

 

Zhangjiagang Chemical & Machinery Co., Ltd.

 

By: /s/ Chen, Yuzhong   Name: Chen, Yuzhong   Title: Chairman   Date: 14
February 2014  

 

SES ASIA TECHNOLOGIES, LIMITED.

 

By: /s/ Robert W. Rigdon   Name: Robert Wayne Rigdon   Title: President   Date:
14 February 2014  

 

ZCM-SES SINO-US CLEAN ENERGY TECHNOLOGIES CO., LTD.

 

By:     Name:     Title:     Date:    

 

The following undersigned jointly and severally agrees to be bound by the
obligations of the Company under this Agreement:

 



25

 

 

Annex A

 

SES Intellectual Property

 

U-Gas® Patents (GTI)

U-Gas® 专利 (GTI)

 

Patent Number专利号 Description描述 US 3,884,649

Coal Pretreater and Ash Agglomerating Gasifier

 

煤的预处理和灰熔聚气化炉

 

US 3,867,110

Method of Coal Pretreatment

 

煤的预处理方法

 

US 3,935,825

Coal Ash Agglomerating Device

 

煤的灰熔聚设备

 

US 4,057,402

Coal Pretreatment and Gasification Process

 

煤的预处理和气化工艺

 

US 4,023,280

Valve for Ash Agglomerating Device

 

灰熔聚设备阀

 

US 4,191,539

Improved Apparatus for Feeding Caking Coals to a Gasifier

 

气化炉粘结性煤进料的装置改进

 

US 4,202,673

Coal Conversion Apparatus

 

一种煤转换装置

 

US 4,229,298

Fluidized Bed Apparatus and Process

 

流化床设备和工艺

 

 



A-1

 

 

US 24,315,758

Process for the production of fuel gas from coal by introducing an oxygen
containing gas into the bottom of the fluidized bed through a separate conduit
positioned within the center of a nozzle adapted to agglomerate and withdraw the
ash from the bottom of the fluidized bed.

 

一种煤制燃料气产出工艺;氧气从中心管喷嘴进入到流化床底部;并通过这个中心管进行灰团聚和底部排渣。

 

US 4,369,045

Fluidized-Bed Gasification Process with Agglomerated Solids Removal

 

一种固体团聚排渣的流化床气化工艺

 

US 4,416,857

Fluidized-Bed Gasifier or Similar Device for Gasification of Ash and Untreated
Coal

 

气化灰和未处理煤的流化床气化炉或类似设备

 

US 4,435,364

Fluidized-Bed Gasifier or Similar Device for Gasification of Ash and Untreated
Char

 

气化灰和未处理焦的流化床气化炉或类似设备

 

US 4,483,692

Apparatus for Fluidized Bed Coal Gasification Reactor

 

流化床煤气化反应器装置

 

US 4,544,375

Method for Controlling Ash Level in Ash Agglomerating Fluidized Bed Gasifier

 

控制灰熔聚流化床气化炉中灰水平的方法

 

 

 

 

 

US 4,664,678

Apparatus and Process for Controlling Fluidized Beds

 

控制流化床的设备和工艺

 

US 4,867,756

Removal of Sulfur Compounds in Fluidized bed Carbonaceous Solids Gasification

 

去除流化床含碳固体气化中的硫化物

 

 


Invention 1
发明1

Dust Removal Method Using Baghouse Filters And Dust Removal Apparatus
Therefor    干法布袋除尘装置
Inventors: Minghai Gu, Songliang Sun, Guangliang Luo  发明人;顾明海;孙松良; 骆光亮

(I) PCT/CN2009/000578 entered following countries已于下列国家申请专利

Filing Date: 26-May-2009 备案日期;2009年5月26日

Australia澳大利亚 China中国 India印度 Indonesia印度尼西亚 US美国 Vietnam越南 Turkey土耳其 App. No.
申请号 2009253633 App. No. 申请号 200980120579.2 App. No. 申请号 9234/DELNP/2010 App. No.
申请号 W00201004464 App. No. 申请号 12/994,850 App. No. 申请号 1-2010-03530 App. No. 申请号
2010/11132
Pat. No. TR 2010 11132 B All pending等待结果 Issued已授权

(II) Chinese utiltiy model中国实用新型 200820119811.3: Issued已授权

Filing Date: 27-May-2008 备案日期;2008年5月27日

 

 

 

 

Invention 2
发明2

HRSG For Use With Fluidized Coal
Gasifier   一种流化床煤气化用余热锅炉                                                                                                                                    Inventors:
Minghai Gu, Songliang Sun, Guangliang Luo  发明人;顾明海;孙松良; 骆光亮

(I) PCT/CN2009/000579: entered following countries 已于下列国家申请专利

Filing Date: 26-May-2009 备案日期;2009年5月26日

Australia澳大利亚 China中国 India印度 Indonesia印度尼西亚 US美国 Vietnam越南 Turkey土耳其 App. No.
申请号 2009253634 App. No. 申请号 200980120578.8
Pat No.专利号 ZL 200980120578.8 App. No. 申请号 9240/DELNP/2010 App. No. 申请号
W00201004463 App. No. 申请号 12/994,851 App. No. 申请号 1-2010-03531 App. No. 申请号
2010/10838
Pat No.专利号 TR 2010 10838 B Pending等待结果 Issued已授权 All Pending等待结果 Issued已授权

(II) Chinese utiltiy model 中国实用新型 App. No. 申请号 200820119812.8: issued 已授权
(CN201272780Y)

Filing Date: 26-May-2008 备案日期;2008年5月26日

Invention 3
发明3



Fluidized bed gasifier with solids discharge and classification device
具有固体颗粒排放及分类装置的流化床反应器

Inventors: Tsung-Yao Robert Sheng 发明人;盛宗耀

(I) PCT/US2009/046336: entered following countries  已于下列国家申请专利
Filing Date: 05-Jun-2009 备案日期;2009年6月5日

 

 

 

 

Australia澳大利亚 China中国 India印度 Indonesia印度尼西亚 US美国 Vietnam越南 Turkey土耳其 App. No.
申请号 2009256101 App. No. 申请号 200980121529.6 App. No. 申请号 9233/DELNP/2010 App. No.
申请号 W00201004533 App. No. 申请号 12/996,017 App. No. 申请号 1-2011-00025 App. No. 申请号
2010/10131                    Pat No.专利号 TR 2010 10131 B All pending等待结果
Issued已授权 Invention 4
发明4 Method and Apparatus for Fine Solids Recycle   细微固体颗粒回收利用装置及包括其的流化床反应器
Inventors: Guohai Liu  发明人;刘国海 (I) US App. No. 申请号12/111,767
Pat No.专利号 US 7,879,294 B2: Issued已授权
Filing Date: 29-April-2008 备案日期;2008年4月29日 (II) CN App. No. 中国申请号
200910203552.1: Pending  等待结果
Filing Date: 20-May-2009 备案日期;2009年5月20日 Invention 5
发明5

Loop Seal for Recycling Solids from a Cyclone and Fluidized Bed Reactor and
Method Using the Same   用于回收利用旋风分离器中固体颗粒的回料阀以及流化床反应器和其使用方法
Inventors: Guohai Liu 发明人;刘国海 (I) PCT/US2010/037558: entered following
countries   已于下列国家申请专利
Filing Date: 05-Jun-2010 备案日期;2010年6月5日

 

 

 

 

Australia澳大利亚 China中国 India印度 Indonesia印度尼西亚 Vietnam越南 US美国 Turkey土耳其 App. No.
申请号 2010256358 App. No. 申请号 201080025126.4 App. No. 申请号 9720/DELNP/2011 App. No.
申请号 W00201104449 App. No. 申请号 1-2012-00036 App. No. 申请号 13/376,291 App. No. 申请号
A 2011/11917
Pat No.专利号 TR 2011 11917 B All pending等待结果 Issued已授权 Invention 6
发明6

Method and Apparatus for Cooling Solid Particles Under High Temperature and
Pressure  在高温高压下冷却固体颗粒的方法及装置
Inventors: Guohai Liu 发明人;刘国海 (I) PCT/US2009/046335: entered following
countries   已于下列国家申请专利
Filing Date: 05-Jun-2009 备案日期;2010年6月5日 Australia澳大利亚 China中国 India印度
Indonesia印度尼西亚 Vietnam越南 Turkey土耳其 App. No. 申请号 2009256100 App. No. 申请号
200980121542.1 App. No. 申请号 9232/DELNP/2010 App. No. 申请号 W00201004534 App. No.
申请号 1-2011-00026 App. No. 申请号 2010/10132 All Pending等待结果 (II) US App. No. 美国申请号
12/133,759: Pending   等待结果
Filing Date: 05-Jun-2008  备案日期;2008年6月5日

 

 

 

 

Invention 7
发明7 Method and apparatus for particle recycling in multiphase chemical
reactors  回收利用多相化学反应器中颗粒的方法及装置
Inventors: Michael Xu 发明人;徐春发 (I) PCT/US2011/062273: entered following
countries     已于下列国家申请专利
Filing Date: 29-Nov-2011 备案日期;2010年6月5日 Australia澳大利亚 India印度 Indonesia印度尼西亚
US美国 App. No. 申请号 2011336788 App. No. 申请号 5059/DELNP/2013 App. No. 申请号
W00201302922 App. No. 申请号 13/990,042 All Pending等待结果 (II) CN App. No. 中国申请号
201010582393.3: Pending   等待结果
Filing Date: 29-Nov-2010  备案日期;2010年11月29日 Invention 8
发明8

Fines Capture and Recycle System and Uses Thereof (one cyclones/dipleg
system)      细粉捕集和循环系统及其使用原理;一个旋风/料腿系统;
Inventors: Francis Lau;Tsung-Yao Robert SHENG  发明人;刘锡明;盛宗耀 (I)
PCT/US2012/044094: National stage due on
24-December-2013    PCT进入各国的有效期为2013年12月24日
Filing Date: 25-Jun-2012  备案日期;2012年6月25日 (II) US App. No. 美国申请号 13/532,769:
Pending   等待结果
Filing Date: 25-Jun-2012  备案日期;2012年6月25日          

 

 

 

 

Invention 9
发明9

Fluidized Beds Having Membrane Walls and Methods for
Fluidizing    包含有膜式壁的流化床以及流化方法
Inventors: Timothy E. Vail  发明人;Timothy E. Vail (I) PCT/US2010/041758: National
stage due on 13-January-2013, according to Francis emai dated 9 January 2013,
not enter into national stage  PCT进入各国的有效期为2013年1月13日;根据Francis
2013年1月9日的邮件;未在其他国家申请
Filing Date: 13-Jul-2010  备案日期;2010年7月13日 (II) US  App. No. 美国申请号12/416,006:
Pending    等待结果
Filing Date: 31-March-2009  备案日期;2009年3月31日 Invention 10
发明10 Synthetic Gas Recycle Method and Apparatus       一种合成气循环的装置及方法
Inventors: Mark K. Robertson & Gwo-Jang Abraham Liou   发明人;Mark K. Robertson 和
Gwo-Jang Abraham Liou (I) PCT/US2010/048947: due date to national stage entry
lapsed     PCT未在各国申请
Filing Date: 15-Sep-2010  备案日期;2010年9月15日 (II) US  App. No. 美国申请号12/563,800:
Abandoned    放弃
Filing Date: 15-Sep-2009  备案日期;2010年9月15日 Invention 11
发明11 Fluidized beds, sizing of fluidizing medium inlet holes and methods of
fluidizing     流化床, 流化介质进入孔尺寸以及流化方法  
Inventors: David H. Nicoll, Timothy E. Vail  发明人;David H. Nicoll, Timothy E.
Vail (I) PCT/US2008/076089: entered following countries     已于下列国家申请专利
Filing Date: 11-Sep-2008  备案日期;2008年9月11日 Australia澳大利亚 China中国 Europe欧洲 India印度
         

 

 

 

 

App. No. 申请号 2008298732 App. No. 申请号 200880115584.X
Pat No.专利号 ZL 200880115584.X App. No. 申请号 08831249.1
Pat No.专利号 2200738 No Published information无信息发布 Pending等待结果 Issued 已授权 Issued
已授权 Pending等待结果 (II) US App. No. 美国申请号11/853,933: Pending 等待结果
Filing Date: 12-Sep-2007  备案日期;2007年9月12日 Invention 12
发明12 Venturi inserts, interchangeable venturis and methods of
fluidizing    文丘里管插件、可替换的文丘里管和流化的方法
Inventors: David H. Nicoll, Timothy E. Vail  发明人;David H. Nicoll, Timothy E.
Vail (I) PCT/US2008/076090: entered following countries  已于下列国家申请专利
Filing Date: 11-Sep-2008  备案日期;2008年9月11日 Australia澳大利亚 China中国 Europe欧洲 India印度
Mr. John Winter instructed to abandon these applications. John Winter先生指示放弃这些申请。
(II) US App. No. 美国申请号11/853,934: Mr. John Winter instructed to abandon this
application   John Winter先生指示放弃这些申请。
Filing Date: 11-Sep-2007   备案日期;2007年9月11日 Invention 13
发明13 *** ***          

 

*** This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

 

 

 

Invention 14
发明14 *** *** Invention 15
发明15 *** *** Invention 16
发明16 *** *** Invention 17
发明17 *** *** Invention 18
发明18 *** *** Invention 19
发明19 ***

 

*** This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

 

 

 

***

 

*** This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.



 

 

 

 

Annex B Marks

附件B

标识

 

1.SES标志 SES Marks

 

1.1英文标志 English

 

[tex10-2pg38a.jpg]

 

1.2中文标志 Chinese

 

[tex10-2pg38b.jpg]

 

2.SES标语 SES Slogan

 

2.1Unlocking value through clean energy technology.

 

2.2清洁能源技术创造价值。

 

2.3褐煤和生物质气化的领导者。

 

B-1

 

 

3.SES Gasification Technology Name

 

a)SES Gasification Technology

 

b)SES气化技术

 

4.U-GAS商标

 

3.1U-GAS®

 

5.张化机商标 ZCM Marks

 

[tex10-2pg39.jpg]

 

 

 

 

Annex C

 

Project Pipeline of SESHK and/or Its Affiliates

(before the Effective Date and within the Territory)

 

                                Royalty fee   Proprietary equipment            
    No.   Company Name   Priority   Country   Project   Capacity  

Estimated

project start

year

 

Technical

proposal

 

Net

Syngas

scale*

(ncm/hr)

 

Unit

Price

(US

dollar)

 

Royalty fee

(RMB)

  Cost (RMB)   Margin (RMB)  

20% Margin

(RMB)

 

Quotation

(RMB)

 

PDP Fee

(RMB)

 

Technical

Service (RMB)

 

Gasifier

number

  Remarks 1   ***   High   China   ***   ***   ***   Y   ***   ***   ***   ***  
***   ***   ***                 2   ***   High   China   ***   ***   ***   Y  
***   ***   ***   ***   ***   ***   ***   ***   ***   ***     3   ***   High  
China   ***   ***   ***   N   ***   ***   ***                               ***
4   ***   High   China   ***   ***   ***   N   ***   ***   ***                  
            *** 5   ***   Medium   China   ***   ***       N   ***              
                        *** 6   ***   Medium   China   ***   ***   ***   N   ***
  ***                       ***   ***   ***   *** 7   ***   Medium   China   ***
  ***   ***   N   ***       -                                  *** 8   ***  
Medium   China   ***   ***   ***   Y   ***   ***   ***   ***   ***   ***   ***  
***   ***   ***     9   ***   Medium   China   ***   ***       Y   ***          
                            *** 10   ***   Medium   China   ***   ***   ***   N
  ***                                         11   ***   Medium   China   ***  
***   ***   Y   ***   ***   ***   ***   ***   ***   ***   ***   ***         12  
***   Medium   China   ***   ***   ***   Y   ***   ***   ***   ***   ***   ***  
***   ***   ***         13   ***   Medium   China   ***   ***   ***   N   ***  
***   ***       ***       ***       ***       *** 14   ***   Medium   China  
***   ***       N   ***   ***   ***                               *** 15   ***  
Medium   China   ***   ***       Y   ***   ***   ***   ***   ***   ***   ***  
***   ***   ***     16   ***   Medium   China   ***   ***   ***   Y   ***   ***
  ***   ***   ***   ***   ***   ***   ***   ***     17   ***   Medium   China  
***   ***   ***   Y   ***   ***   ***   ***           ***   ***   ***   ***    

 

*** This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

C-1

 

 

                                Royalty fee   Proprietary equipment            
    No.   Company Name   Priority   Country   Project   Capacity  

Estimated

project start

year

 

Technical

proposal

 

Net

Syngas

scale*

(ncm/hr)

 

Unit

Price

(US

dollar)

 

Royalty fee

(RMB)

  Cost (RMB)   Margin (RMB)  

20% Margin

(RMB)

 

Quotation

(RMB)

 

PDP Fee

(RMB)

 

Technical

Service (RMB)

 

Gasifier

number

  Remarks 18   ***   Medium   China   ***   ***   ***   Y   ***   ***   ***  
***   ***           ***   ***   ***     19   ***   Medium   China   ***   ***  
    Y   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***     20   ***  
Medium   China   ***   ***       Y   ***   ***   ***   ***           ***   ***  
***         21   ***   Low   China   ***   ***   ***   N   ***   ***   ***      
                        *** 22   ***   Low   China   ***   ***   ***   Y   ***  
***   ***   ***   ***   ***   ***   ***   ***         23   ***   Low   China  
***   ***       Y   ***   ***   ***   ***           ***   ***   ***         24  
***   Low   China   ***   ***   ***   N   ***   ***   ***                      
        *** 25   ***   Low   China   ***   ***   ***   Y   ***   ***   ***   ***
          ***   ***   ***       *** 26   ***   Low   China   ***   ***   ***   Y
  ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   *** 27   ***   Low
  China   ***   ***   ***   Y   ***   ***   ***   ***   ***   ***   ***   ***  
***   ***     28   ***   Low   China   ***   ***   ***   N   ***   ***   ***    
  ***                       *** 29   ***   Low   China   ***   ***       Y   ***
  ***   ***   ***   ***       ***   ***   ***   ***     30   ***   Low   China  
***   ***   ***   N   ***   ***   ***   ***   ***       ***   ***   ***      
*** 31   ***   Low   China   ***   ***   ***   Y   ***   ***   ***   ***   ***  
    ***   ***   ***         32   ***   Low   China   ***   ***   ***   Y   ***  
***   ***   ***   ***   ***   ***   ***   ***   ***   *** 33   ***   Low   China
  ***   ***       Y   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***
    34   ***   Low   China   ***   ***       N   ***   ***   ***   ***          
***   ***   ***        

 

*** This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

C-2

 

 

                                Royalty fee   Proprietary equipment            
    No.   Company Name   Priority   Country   Project   Capacity  

Estimated

project start

year

 

Technical

proposal

 

Net

Syngas

scale*

(ncm/hr)

 

Unit

Price

(US

dollar)

 

Royalty fee

(RMB)

  Cost (RMB)   Margin (RMB)  

20% Margin

(RMB)

 

Quotation

(RMB)

 

PDP Fee

(RMB)

 

Technical

Service (RMB)

 

Gasifier

number

  Remarks 35   ***   Low   China   ***   ***       N   ***   ***   ***   ***    
      ***   ***   ***         36   ***   Low   China   ***   ***       Y   ***  
***   ***   ***           ***   ***   ***       *** 37   ***   Low   China   ***
  ***       Y   ***   ***   ***   ***       ***   ***   ***   ***   ***     38  
***   Low   Indonesia   ***   ***                                              
      39   ***   Medium   Indonesia   ***   ***   ***                          
                    *** 40   ***   Low   Phillipines   ***   ***                
                                    41   ***   high   ***   ***   ***   ***    
                                          *** 42   ***   high   ***   ***   ***
  ***                                               *** 43   ***   High   ***  
***   ***   ***                                               *** 44   ***  
High   ***   ***   ***   ***                                               ***

 

*** This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

C-3

 

 

                                Royalty fee   Proprietary equipment            
    No.   Company Name   Priority   Country   Project   Capacity  

Estimated

project start

year

 

Technical

proposal

 

Net

Syngas

scale*

(ncm/hr)

 

Unit

Price

(US

dollar)

 

Royalty fee

(RMB)

  Cost (RMB)   Margin (RMB)  

20% Margin

(RMB)

 

Quotation

(RMB)

 

PDP Fee

(RMB)

 

Technical

Service (RMB)

 

Gasifier

number

  Remarks 45   ***   High   ***   ***   ***   ***                              
                *** 46   ***   High   ***   ***   ***   ***                    
                          ***

 

*** This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

C-4

 

 

Annex D

Form of Technical Non-disclosure Agreement

 

Agreement made this [DATE]

 

Between Synthesis Energy Systems, Inc. (“SES”) and

 

[COUNTERPARTY] (“Recipient”)

 

SES has developed, licensed or otherwise acquired proprietary technical
information relating to coal gasification technology, biomass and blends of coal
and biomass, for the manufacture of synthesis gas in a proprietary process and
its integration with adjacent technologies for: (1) the production of clean
synthesis gas, (2) the production of hydrogen, (3) the production of chemicals,
(4) the production of transportation fuels, and (5) the production of electric
power, (6) coal preparation and feeding, (7) ash discharge (8) particulate
recycling, control and removal, and (9) enhanced methanol production (the “SES
Technology”).

 

Recipient desires to obtain from SES sufficient technical information for the
purpose of enabling Recipient to collaborate with SES, evaluate such
collaboration, provide technical services or technical support services to SES,
or enter into any business or technical relationships with SES (the “Purpose”).

 

SES is willing to make available to Recipient such of SES's technical
information as in SES’s opinion will be useful to Recipient for the Purpose, on
the basis set forth in this letter agreement (this “Agreement”).

 

In consideration for the mutual covenants contained herein and the other good
and valuable consideration to be provided hereunder, the parties hereby agree as
follows:

 

1.          For purposes of this Agreement, “SES Confidential Information” means
any and all technical or other information disclosed to or obtained by Recipient
(including, without limitation, all information comprising or relating to the
SES Technology), directly or indirectly, by SES or its affiliates under this
Agreement, whether disclosed orally, in writing, visually or electronically. SES
Confidential Information shall also include any such information that is or may
be combined with any other information by Recipient and any evaluations thereof
prepared by or on behalf of Recipient. Notwithstanding the foregoing, SES
Confidential Information shall not include any information

 

(1) that is or hereafter becomes, through no fault of Recipient, generally
available to the public or otherwise a part of the public domain by publication
or otherwise;

 

(2) that Recipient can demonstrate was received by it from a third party having
the right to disclose the same without any restriction on disclosure and who did
not receive it directly or indirectly from SES, its parent, affiliates or their
successors in interest in violation of any confidentiality obligation to SES or
any of them ; or

 

(3) that Recipient can demonstrate was already lawfully in its possession at the
time of receipt from SES or hereafter developed by Recipient's employees who did
not have access or recourse to any SES Confidential Information;

 

 

 

 

provided that information disclosed under or as a result of this Agreement shall
not be deemed to be within the foregoing exceptions merely because such
information is embraced by more general information in the public domain or in
the possession of Recipient, nor will a combination of features be deemed within
the foregoing exceptions merely because individual features are in the public
domain or in Recipient’s possession unless the combination itself is in the
public domain or in Recipient’s possession.

 

2.          Recipient will not itself, nor will it permit any other person, to
publish, copy or reproduce in any form or manner, nor disclose the SES
Confidential Information, in whole or in part, directly or indirectly, to any
third party (including without limitation to any contractor, affiliate, agent,
government agency, or customer) without the prior written consent of SES.
Recipient agrees that Recipient will limit access to SES Confidential
Information to only those employees of the Recipient who are needed for the
Purpose and who have undertaken obligations of confidentiality and limited use
no less restrictive than those set forth in this Agreement, and provided that
Recipient will advise each such person of the confidential nature of SES
Confidential Information and of the obligations of this Agreement. Recipient
will be responsible for any breach of the terms of this Agreement by any person
receiving SES Confidential Information directly or indirectly from Recipient.

 

3.          Recipient will employ at least the same degree of care in protecting
the SES Confidential Information as it employs in protecting its own
confidential information of similar import, but not less than a reasonable
degree of care. Without limiting the foregoing, Recipient will not copy any SES
Confidential Information, except as may be required for the Purpose, and will
store such SES Confidential Information in a secure place.

 

4.          Recipient agrees that Recipient will not directly or indirectly use
or permit the use of the SES Confidential Information for any purpose other than
the Purpose.

 

5.          In the event that Recipient receives an order to disclose all or any
part of the SES Confidential Information under the terms of a subpoena or order
issued by a court or by a governmental body, Recipient agrees (1) to notify SES
immediately of the existence, terms, and circumstances surrounding such order,
(2) to consult with SES on the advisability of taking legally-available steps to
resist or narrow such order, (3) cooperate with any legally-available steps
taken by SES to resist or narrow such order, and (4) if disclosure of such SES
Confidential Information is required to prevent Recipient from being held in
contempt or subject to other penalty, to furnish only such portion of the SES
Confidential Information as, in the written opinion of Recipient’s counsel, it
is legally compelled to disclose, and (5) to exercise its best reasonable
efforts to obtain an order or other reliable assurance from such court of
governmental body that confidential treatment will be accorded to the SES
Confidential Information.

 

6.          At SES’s request and in any event upon termination of this
Agreement, Recipient shall return or procure the return to SES of all documents
and materials furnished to it by SES incorporating any SES Confidential
Information and shall destroy all copies or other documents and materials that
contain, reflect or are derived from SES Confidential Information, whether the
same be in the possession of Recipient or of any person who has received the SES
Confidential Information from the Recipient.

 

7.          Recipient agrees to disclose promptly to SES any inventions,
improvements or derivatives which are conceived by any employee of Recipient or
by any third party recipient of SES Confidential Information from Recipient, and
which are based on any SES Confidential Information. Recipient grants to SES
(and shall procure the grant from any such third party if required of) an
exclusive, worldwide, irrevocable, royalty-free license and licensing right to
any and all such inventions, improvements and derivatives, whether patentable or
not, all without accounting to Recipient or any other party.

 

 

 

 

8.          Nothing contained herein shall be construed as granting Recipient or
any other party a license under any patent, trade secret or other rights of SES
or its affiliates relating to SES Confidential Information or any SES
intellectual property. Nothing in this Agreement shall be deemed a commitment by
either party to enter into any license or further agreement. Recipient
undertakes not to create, use, register or seek to register any mark, domain
name, copyright material, patent, design, trade name or trade dress which
incorporates or is confusingly similar to any SES Confidential Information or
SES intellectual property.

 

9.          Recipient acknowledges and agrees that money damages would be an
inadequate remedy for its breach of this Agreement because of the difficulty of
ascertaining the amount of damages that would be suffered by SES in connection
therewith. Therefore, Recipient agrees that SES shall be entitled to equitable
relief, including injunction and specific performance, in the event of any
breach or threatened breach of the provisions of this Agreement by Recipient, in
addition to all other remedies available to SES at law or in equity.

 

10.          This Agreement constitutes the entire agreement between the parties
and supersede and cancel all prior negotiations, understandings and agreements
between the parties, whether oral or written, regarding the subject matter of
this Agreement or thereof. This Agreement can be amended only by written
document signed by both parties which expressly states that it is to be an
amendment of this Agreement. If any provision of this Agreement is declared void
or otherwise unenforceable, such provision shall be deemed severed from this
Agreement, which shall otherwise remain in full force and effect.

 

11.          This Agreement shall come into effect on the day first written
above and shall continue in full force until terminated at any time by either
party by providing written notice of such termination to the other party.
Termination of this Agreement shall not relieve the Recipient of any obligation
hereunder with respect to SES Confidential Information disclosed to Recipient
prior to such termination and the restrictions set forth in this Agreement shall
remain in full force unless and until such SES Confidential Information ceases
to be SES Confidential Information under Paragraph 1 of this Agreement.

 

12.          The provisions of this Agreement will be for the benefit of and
binding upon each of the parties, and their respective successors and assigns,
and will be governed by and construed in accordance with the laws of England
without regard to its conflict of law rules.

 

13.          (1) All disputes arising out of or in connection with this
Agreement shall be submitted to the International Court of Arbitration of the
International Chamber of Commerce and shall be finally settled under the Rules
of Arbitration of the International Chamber of Commerce (the "Rules").

 

(2) Arbitration shall be conducted using the English language. The place of the
Arbitration shall be [Singapore].

 

(3) There shall be three (3) arbitrators. Each party shall appoint one
arbitrator, and the third and presiding arbitrator shall be selected by
agreement between the parties, or failing agreement within twenty (20) days of
the appointment of the two party-nominated arbitrators, in accordance with the
said Rules. The presiding arbitrator shall not be a national of China, Hong
Kong, Macau, Taiwan or the USA.

 

 

 

 

14.          Nothing in this Agreement shall prevent SES from applying for
injunctive relief on the grounds of misuse or threatened misuse of SES
Confidential Information or infringement, or threatened infringement of SES's
intellectual property.

 

IN WITNESS WHEREOF, an authorized representative of each respective party has
executed this Agreement on the date first written above.

 

SES: SYNTHESIS ENERGY SYSTEMS, INC.

 

By:     Name:   Title:  

 

RECIPIENT:     

 

By:     Print Name:   Print Title:  

 

 

 